DOYLE, Presiding Judge.
Harry Brett Taylor filed a direct appeal from the trial court’s denial of his pre-trial plea in bar based upon an alleged violation of his constitutional right to a speedy trial. The Supreme Court of Georgia has ruled, however, that such a claim is not directly appealable and that a defendant must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b).1 Taylor’s appeal is therefore dismissed.2

Appeal dismissed.


McFadden and Boggs, JJ., concur.

*737Decided February 14, 2013
Reconsideration denied May 10, 2013
Chandler, Britt, Jay & Beck, Walter M. Britt, for appellant.
Daniel J. Porter, District Attorney, Wesley C. Ross, Assistant District Attorney, for appellee.

 See Sosniak v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012); Stevens v. State, 292 Ga. 218 (734 SE2d 743) (2012).


 See id. See also Morris v. State, 319 Ga. App. 198 (734 SE2d 926) (2012).